DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22-27 are objected to because of the following informalities:  claims dependent upon cancelled claim(s). It appeared that the claims resulted in typographical error from cut and paste. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,051,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are similar in scope to that of the claims of U.S. Patent No. 10,051,121 with obvious different in wording variations. For example:
Claim 21 of the present invention
Claims of U.S. Patent No. 10,051,121
A method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: 

receiving, by the data processing system, an inbound communication from a communicator; 

comparing, by the data processing system, the inbound communication to fingerprints stored in a database accessible to the data processing system, the fingerprints including data representative of content features from communications associated with unwanted communicators; 


determining, by the data processing system, at least one match of the inbound communication to the fingerprints; 

associating, by the data processing system, a communicator identifier with the communicator based on the at least one match to the fingerprints, the communicator identifier including a descriptive name associated with the fingerprint; 

and providing, by the data processing system, the communicator identifier to recipients of future communications from the communicator.


receiving, by the data processing system, an inbound message from a communicator;  


comparing, by the data processing system, the inbound message to fingerprints stored in a database accessible to the data processing system, the fingerprints having been generated from a plurality of message sources and including message content features of messages associated with unwanted communicators;

determining, by the data processing system, at least one match of the inbound message to the fingerprints;

determining, by the data processing system, an identity of the communicator by determining whether and how likely the communicator is wanted or unwanted based on the at least one match to the fingerprints;  


and configuring, by the data processing system, handling of calls from the communicator based on the identity.

6.  The method of claim 1 further comprising creating, by the data  processing system, a database of the fingerprints from known recordings of calls or messages from unwanted or wanted communicators. 




	From the above claim(s) comparison, it is clear that the limitations of the present claim are covered/anticipated by that of the claims of U.S. Patent No. 10,051,121. Independent claims 28, 35 and 36 are counterpart claims and contain similar limitations as those in claim 21. Therefore, rejected for the same reason addressed above. Dependent claims are directly and/or indirectly taught by at least the dependent claims of U.S. Patent No. 10,051,121.  

Conclusion
This application is in condition for allowance except for the following formal matters: 
A terminal or eTerminal Disclaimer to overcome the above rejection as well as correct the dependency of dependent claims 22-27.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Quoc D Tran/
Primary Examiner, Art Unit 2651
March 10, 2021